Exhibit 151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: Jeffrey A. Chaffkin 860-273-7830 chaffkinj@aetna.com News Release AETNA REPORTS FIRST QUARTER 2009 RESULTS · First-quarter 2009 operating earnings per share (1) increased 4 percent to $.96, above the Thomson/First Call mean of $.93 per share · Excluding the year-over-year change in pension expense, first quarter 2009 operating earnings per share increased 19 percent · Net income per share increased 12 percent in the first quarter 2009 to $.95 · Higher than projected Commercial medical costs · Medical membership grew by 1.4 million members in the first quarter and totaled 19.1 million members at March 31, 2009 · Aetna continues to project 2009 operating earnings per share of $3.85 to $3.95 (2) HARTFORD, Conn.,April 29, 2009 ―Aetna (NYSE: AET) today announced that first-quarter 2009 operating earnings per share (1) increased 4 percent to $.96.The increase in operating earnings per share reflects growth in revenue, which is primarily the result of higher membership levels and premium rate increases for renewing membership, and reduced shares outstanding from continued share repurchases.This performance was largely offset by the previously announced increase in pension expense.Operating earnings exclude net realized capital losses.First quarter 2009 net income was $.95 per share, a 12 percent increase over the prior year quarter. Aetna/2 Quarterly Financial Results at a Glance Three Months Ended March 31, (Millions, except per share results) 2009 2008 Change Revenue, excluding net realized capital losses $ 8,619.5 $ 7,797.2 11 % Operating earnings 442.6 469.6 (6 )% Net income 437.8 431.6 1 % Per share results: Operating earnings .96 .92 4 % Net income .95 .85 12 % Weighted average common shares - diluted 461.6 509.1 "We are pleased to have met our first quarter operating objectives in the areas of membership growth, revenue growth, expense efficiency, investment performance and capital management," said Ronald A. Williams, chairman and CEO.“We did, however, incur higher than projected medical costs in our commercial products.We believe we are experiencing two impacts from the recessionary economy: first, the impact of layoffs and increased COBRA membership and second, a higher intensity of facility services.We have adapted our already strong medical quality and cost management processes to reflect changing market conditions.” "Our strong membership and revenue gains reflect both the underlying strength of our value proposition in the marketplace and our ability to respond to the changing needs ofour customers. Our focus on disciplined execution of our operating model has been a key to our success and will be even more important as we move through the remainder of 2009," said Williams. Joseph M.
